Order dismissing report affirmed. On conflicting evidence the judge found that the negligence of the defendant was the sole cause of the collision with the plaintiff’s vehicle. He made special findings of fact which supported the general finding for the plaintiff. Of the four requests of the defendant which were not granted, two were correctly ruled inapplicable in view of the facts found by the judge, and two in effect were requests for findings of fact which the judge was not required to make. The Appellate Division properly dismissed the report. No question of law is presented. Holton v. Denaro, 278 Mass. 261, 262-263. Kelsey v. Hampton Court Hotel Co. 327 Mass. 150, 152.